Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic Optical Sensing Device.”

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 7, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al. [US PG PUB 20140275850] (hereinafter Venkatraman).

Referring to claim 1, Venkatraman teaches,
an electronic device, comprising: 
a housing (device housing, Fig. 2B, Para. 35) at least partially defining an internal volume (Fig. 2B, Para. 35 and 155), the housing comprising an optically transparent component (protective transparent layer, Fig. 3A-3B, Para. 146) at least partially defining an exterior surface of the electronic device (Para. 136); 
a first light emitter positioned in the internal volume (first of two light sources, Fig. 3A-3B, Para. 146); 
a second light emitter positioned in the internal volume (second of two light sources, Fig. 3A-3B, Para. 146); 
a light detector (photodetector, Fig. 3A-3B, Para. 146) positioned in the internal volume, the light detector optically isolated from the first light emitter and the second light emitter within the internal volume (Para. 146); and 
an opaque material (light-blocking material, Fig. 3A-3B, Para. 136-137) disposed on the optically transparent component (on protective transparent layer, Fig. 3A-3B), the opaque material positioned to: 
inhibit light emitted from the second light emitter from reaching the light detector along a path from the second emitter, through a medium adjacent to a portion of exterior surface defined by the optically transparent component, and onto the light 
allow light emitted from the first light emitter to reach the light detector along a path from the first emitter, through the medium, and onto the light detector through the optically transparent component (Fig. 3A-3B, Para. 136-137; see also Fig. 4B where light  is emitted by LEDs, through a body, then to a photodetector, Para. 142 [see also Fig. 4A-4c, Para. 139]).

Referring to claim 2, Venkatraman teaches,
the electronic device of claim 1, 
wherein the optically transparent component comprises glass (Para. 135).

Referring to claim 3, Venkatraman teaches,
the electronic device of claim 1, 
wherein the opaque material is opaque to green light (wherein green light may be reflected by opaque material, Para. 158 [see also controlling specific wavelengths, Para. 134]).

Referring to claim 4, Venkatraman teaches,
electronic device of claim 1, 
wherein the opaque material is transparent to infrared light (Para. 134-135; see also Para. 136).

Referring to claim 7, Venkatraman teaches,


Referring to claim 17, Venkatraman teaches,
a housing (device housing, Fig. 2B, Para. 35) for an electronic device, comprising: 
a cover defining an aperture (sensor protrusion, Fig. 2B, Para. 99 and 155); 
an optically transparent component (protective transparent layer, Fig. 3A-3B, Para. 146) positioned in the aperture and secured to the cover (Fig. 2B, Para. 35 and 155), the optically transparent component at least partially defining an internal surface of the housing and an external surface of the housing (Para. 136); 
a lens overlying a portion of the optically transparent component defining the internal surface (Para. 135); and 
an opaque material (light-blocking material, Fig. 3A-3B, Para. 136-137) disposed on the portion of the optically transparent component defining the internal surface (on protective transparent layer, Fig. 3A-3B), the opaque material positioned between the optically transparent component and the lens (wherein optically opaque light pipe support is between, lens on skin side of device and transparent material, Fig. 4B-4C, Para. 144).

Referring to claim 18, Venkatraman teaches,
the housing of claim 17, 
wherein the opaque material is opaque to visible light (such as reflecting visible light, including green light, Para. 135 and 158) and at least partially transparent to infrared light (Para. 135).

Referring to claim 20, Venkatraman teaches,

wherein the optically transparent component comprises glass (Para. 135).

Claims 10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. [US PG PUB 20160240721] (hereinafter Chu).

Referring to claim 10, Chu teaches,
an electronic device (12, comprising optical sensor module 10, Para. 107 [see also, wherein optical sensor module 10 may be multi-directional sensor 5, Para. 179]), comprising: 
a housing (wherein optical sensing device 12 comprises said housing, Fig. 87A-D, Para. 237) defining an internal volume (Fig. 87A-D, Para. 237), the housing comprising an optically transparent portion (wherein transparent opening 153 provides an optical path through transparent encapsulants 111 and 121, Fig. 63B-C, Para. 102 and 227); 
a light emitter disposed in the internal volume (110, Fig. 63A-63C, Para. 99 and 190); 
a first light detector disposed in the internal volume (left-most detector 120, Fig. 63A-63C, Para. 97 and 186); 
a second light detector disposed in the internal volume (right-most detector 120, Fig. 63A-63C, Para. 97 and 186); and 
a light blocking component (180 and 181, Fig. 63B-63D, Para. 190) disposed on an internal surface of the optically transparent portion (Para. 181), the light blocking component sized and positioned to: 
prevent light emitted by the light emitter from passing out of the electronic device through the optically transparent component in a direction oriented more 
allow light emitted by the light emitter to pass out of the electronic device through the optically transparent component in a direction oriented more towards the first light detector than the second light detector (Fig. 63A-63C, Para. 186 and 190).

Referring to claim 15, Chu teaches, 
the electronic device of claim 10, 
wherein the light emitter (110, Fig. 63A-63C, Para. 99 and 190) comprises an LED (Para. 99).

Referring to claim 16, Chu teaches, 
the electronic device of claim 10, wherein: 
the light blocking component (180 and 181, Fig. 63B-63D, Para. 190) comprises a first light blocking component (180, Fig. 63B-63D, Para. 190); and 
the electronic device further comprises a second light blocking component (181, Fig. 63B-63D, Para. 190) positioned in the internal volume between the light emitter (110, Fig. 63A-63C, Para. 99 and 190) and the first light detector (left-most detector 120, Fig. 63A-6C, Para. 97 and 186).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman and further in view of Chu.

Regarding claim 5, Venkatraman teaches,
the electronic device of claim 1,
the opaque material (Para. 135-136).
Venkatraman does not specifically teach, 
wherein the opaque material has a major dimension of 10 mm or less. 
However, it is noted that Venkatraman does mention, 
wherein the opaque material may be a window in the housing used to facilitate light transmission between optical sensors and the user (Para. 135).
Referring to the invention of Chu, Chu teaches, 
wherein the opaque material has a major dimension of 10 mm or less (130, Fig. 1A, Para. 108, [see also Fig. 40A, Para. 162]). 
In view of such combined teachings of Venkatraman and Chu, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the structure of said dimension or less in order to optimize light emission between the light source, medium, and detector.  Additionally, in the case where the claimed range overlaps with that disclosed in the prior art, a prima facie case of 

Regarding claim 19, Venkatraman teaches,
the housing of claim 17, 
Venkatraman does not specifically teach,
wherein the lens comprises a Fresnel lens.
However, it is noted that Venkatraman does mention,
 light-transmissive structures may include a lens to facilitate light collection and concave or convex lens for light collection (Para. 136 and 144).
Referring to the invention of Chu, Chu teaches,
wherein the lens comprises a Fresnel lens (Para. 105-106, [see also Fresnel patterns, Para. 190]).
In view of such combined teachings of Venkatraman and Chu, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement Fresnel lens to optimize the structural parameters such as size and thickness with optical properties such as light refraction and reflection for target light collection performance (MPEP § 2144.06).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman and further in view of Wu et al. [US PG PUB 20150070794] (hereinafter Wu).

Regarding claim 6, Venkatraman teaches,
the electronic device of claim 1, 
the opaque material (Para. 135-136).

Venkatraman does not specifically teach, 
wherein the opaque material has a thickness of 10 microns or less. 
Referring to the invention of Wu, Wu teaches, 
wherein the opaque material has a thickness of 10 microns or less (Para. 26).
In view of such combined teachings of Venkatraman and Wu, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a light blocking layer of said thickness or less in order to optimize light blocking/shielding and minimizing device size parameters.  Furthermore, a prima facie case of obviousness exist wherein said range would be achieved through routine experimentation to optimize the structural parameters of said device (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 [Fed. Cir. 1997] MPEP § 2144.05).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman, in view of Lin et al. [US PG PUB 20140145283] (hereinafter Lin), and further in view of Rudmann et al. [US PG PUB 20160056194] (hereinafter Rudmann).

Regarding claim 8, Venkatraman does not specifically teach,
the electronic device of claim 1, wherein the optically transparent component comprises sapphire.
Referring to the invention of Lin, Lin teaches, 
the electronic device of claim 1, wherein the optically transparent component (wherein light rays 116 pass through 102, Fig. 1, Para. 15) comprises sapphire (102, Fig. 1, Para. 12).
Referring to the invention of Rudmann, Rudmann teaches, 
the electronic device of claim 1, wherein the optically transparent component (36A-36B, Fig. 1, Para. 25) comprises sapphire (Para. 25).
In view of such combined teachings of Venkatraman, Lin, and Rudmann, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a transparent material such as sapphire for light transmission for the intended use of the structure.  Moreover, a prima facie case of obviousness exists as it would have been known to utilize sapphire due to its inherent and known optical properties (see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP § 2144.07).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman and further in view of Yoshigiwa [US PG PUB 20190198547] (hereinafter Yoshigiwa).

Regarding claim 9, Venkatraman does not appear to specifically teach,
wherein: the optically transparent component comprises a silicon dioxide layer; and 
the opaque material is disposed on the silicon dioxide layer.
Referring to the invention of Yoshigiwa, Yoshigiwa teaches,
the electronic device of claim 8, wherein: 
the optically transparent component (22, Fig. 1, Para. 61) comprises a silicon dioxide layer (41, Fig. 1, Para. 60); and 
the opaque material (42, Fig. 1, Para. 61) is disposed on the silicon dioxide layer (41, Fig. 1, Para. 64).
In view of such combined teachings of Venkatraman and Yoshigiwa, it would have been obvious to one of ordinary skill in the art at the time of the invention to layer the opaque structure on the optically transparent component to control the signal-to-noise ration and limit crosstalk throughout the structure.  Furthermore, it would have also been obvious to use silicon dioxide or other inorganic insulators to isolate key structures for function of the structure (see MPEP § 2144.07).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu and further in view of embodiments of Chu.

Regarding claim 11, Chu teaches in one embodiment, 
the light blocking component (180 and 181, Fig. 63B-63D, Para. 190).
Chu does not specifically teach in one embodiment, 
wherein the light blocking component has a substantially circular shape. 
Referring to another embodiment of the invention of Chu, Chu teaches, 
wherein the light blocking component has a substantially circular shape (180 and 181, Fig. 65A-65D, Para. 192).
In view of such combined teachings of Chu’s embodiments, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the circular light blocking shape with the light blocking component to optimize light extraction/receiving efficiency (MPEP § 2144.04 and § 2144.05).

Regarding claim 12, Chu teaches in one embodiment, 
the light blocking component (180 and 181, Fig. 63B-63D, Para. 190).
the same embodiment of Chu does not specifically teach, 
wherein the light blocking component has a diameter of 10 mm or less. 
Referring to another embodiment in invention of Chu, Chu teaches, 
wherein the light blocking component has a diameter of 10 mm or less (130, Fig. 1A, Para. 108, [see also Fig. 40A, Para. 162]). 
In view of such combined teachings of Chu’s embodiments, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape and/or size through routine experimentation to optimize light collecting and blocking parameters of the target structure (MPEP § 2144.04 and § 2144.05).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu and further in view of Wu.

Regarding claim 13, Chu teaches, 
light blocking component (180 and 181, Fig. 63B-63D, Para. 190). 
Chu does not specifically teach, 
wherein the light blocking component comprises a layer of ink.
Referring to the invention of Wu, Wu teaches, 
wherein the light blocking component (231, Fig. 3, Para. 26) comprises a layer of ink (Para. 27).
In view of such combined teachings of Chu and Wu, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the structures to facilitate light shielding properties of the target structure and to optimize the size and thickness of the structure (MPEP § 2144.06 and § 2144.07).

Regarding claim 14, Chu does not specifically teach,
the layer (of ink from Claim 13) has a thickness of about 10 microns or less.
Referring to the invention of Wu, Wu teaches,
wherein the layer has a thickness of about 10 microns or less (Para. 26).
In view of such combined teachings of Chu and Wu, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a light blocking layer of said thickness or less in order to optimize light blocking/shielding and minimizing device size parameters.  Furthermore, a prima facie case of obviousness exist wherein said range would be achieved through routine experimentation to optimize the structural parameters of said device (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 [Fed. Cir. 1997] MPEP § 2144.05).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional prior art cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Florian, Joseph, et al.		[US PG PUB 20080097221]
Ko, Jeong Wook, et al.		[US PG PUB 20150130005]
Masuda				[US PG PUB 20130001724]
Matthew, Dinesh C., et al.	[US PG PUB 20120106063]
	Sharma, Sumit, et al. 		[US PG PUB 20160070403]
	Sharma, Sumit, et al.		[US PG PUB 20160072177]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951.  The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819